09/28/2017
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                               August 22, 2017 Session

 ANNIE DAVIS, ET AL. v. GRANGE MUTUAL CASUALTY GROUP, ET
                             AL.

                Appeal from the Circuit Court for Davidson County
                 No. 15-C-1077      Joseph P. Binkley, Jr., Judge
                    ___________________________________

                          No. M2016-02239-COA-R3-CV
                      ___________________________________

This case involves the interplay between the statute of limitations, Rule 3 of the
Tennessee Rules of Civil Procedure, and Tennessee Code Annotated section 56-7-
1206(d), allowing direct actions against uninsured motorist insurance carriers. The trial
court granted the defendant uninsured motorist insurance carrier’s motion to dismiss.
Discerning no error, we affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J. STEVEN STAFFORD, P.J.,W.S., delivered the opinion of the court, in which FRANK G.
CLEMENT, JR., P.J.,M.S., and RICHARD H. DINKINS, J., joined.

Jonathan E. Richardson and Karl E. Pulley, Nashville, Tennessee, for the appellants,
Annie Davis and William Davis.

C. Benton Patton and Jennifer P. Ogletree, Nashville, Tennessee, for the appellee, Grange
Mutual Casualty Group and Steven G. Hobock.

                                       OPINION

                                      Background

      Plaintiffs/Appellants Annie and William Davis (“Appellants”) filed a complaint on
March 20, 2015, alleging that they suffered injuries in a motor vehicle accident that
occurred on March 21, 2014. In their complaint, the Appellants name Steven G. Hobock,
and their purported uninsured/underinsured motorist insurance carrier, Grange Mutual
Casualty Group (“Grange”), as defendants.
        Prior to filing their complaint, Appellants had contact with Grange regarding a
possible settlement.1 After filing the complaint, however, the case languished with no
activity for over a year. Indeed, it is undisputed that Appellants’ did not cause a
summons to issue to either defendant until April 19, 2016. On April 21, 2016, the
summons issued to Mr. Hobock at his last known address was eventually returned by the
Davidson County Sheriff stating that “Steven Hoback [sic] is not to be found in my
county.”

       On April 25, 2016, the trial court sua sponte dismissed the action for failure to
prosecute. Appellants then filed a “Motion to Set Aside Final Order/Reinstatement of
Cause of Action”2 on May 24, 2016. The same day, the Commissioner of Insurance
returned the April 19, 2016 summons issued to Grange unserved. Appellants caused
another summons to be issued to Grange on June 6, 2016, to be served by certified mail.
A second summons was also caused to be issued to Mr. Hobock on June 7, 2016. Mr.
Hobock’s summons was returned unserved on June 14, 2016, indicating that Mr. Hobock
died in early 2015. The trial court granted the Appellants’ motion to set aside the order
of dismissal on July 12, 2016.

        On July 7, 2016, Trustgard Insurance Company (“Appellee”) filed a notice of
limited/special appearance asserting that Appellants incorrectly identified Grange as
Appellants’ uninsured motorist carrier and that Appellee was instead the appropriate
entity.3 Appellee then filed a motion to dismiss the subject action for insufficient service
of process and for failure to comply with Rule 3 of the Tennessee Rules of Civil
Procedure. Appellee argued that because Appellants did not issue any summons to any
defendant until April 19, 2016, they could not rely on the original filing date to toll the
one-year statute of limitations applicable to claims for personal injuries. Appellee also
asserted that because the statute of limitations had expired against Mr. Hobock, the
        1
           Appellants assert in their brief that, in addition to a settlement offer, Grange also paid for
property damage and some out of pocket expenses. As such, a claim for property damage is not at issue in
this appeal.
         2
           Appellants cite Rule 60 of the Tennessee Rules of Civil Procedure for the basis of this motion,
which rule involves relief from final judgments. Appellants’ motion was properly brought under Rule
59.04, however, as it was filed within thirty days after the entry of judgment. See Discover Bank v.
Morgan, 363 S.W.3d 479, 489 (Tenn. 2012) (characterizing a Rule 60.02 motion as one where a party
“seek[s] relief ... more than thirty days after entry of a final judgment”); Campbell v. Archer, 555 S.W.2d
110, 112 (Tenn. 1977) (“The function of [Rule 60] is to give relief from final judgments; Rule 59 ... is the
appropriate remedy for asserting alleged errors affecting a judgment which has not yet become final.”);
Stricklin v. Stricklin, 490 S.W.3d 8, 18 (Tenn. Ct. App. 2015) (“Because [father’s] motion was filed
within thirty days from the entry of the ... order, we regard his motion as a request for relief under Rule
59.”) (citing Campbell, 555 S.W.2d at 112); see also Ferguson v. Brown, 291 S.W.3d 381, 387 (Tenn.
Ct. App. 2008) (“Rule 60.02 affords a party a means to seek relief from a final, non-appealable
judgment.”). But see Smith v. Haley, No. E2000-01203-COA-R3-CV, 2001 WL 208515, at *5 (Tenn. Ct.
App. Mar. 2, 2001) (“[Rule 59.04] applies to final judgments.”). This error has no effect on this appeal.
         3
           In this appeal, Appellee does not assert that Appellants’ misidentification is fatal to Appellants’
action.
                                                    -2-
alleged tortfeasor, the action against it as Appellants’ uninsured motorist insurance carrier
was also barred.

        The trial court granted Appellee’s motion to dismiss on September 22, 2016.
Specifically, the trial court found that it is undisputed that Appellants did not issue
summonses to Appellee or Mr. Hobock until April 19, 2016, more than one year after the
filing of the complaint; therefore, Appellants could not rely on the original filing date of
their complaint to toll the one-year statute of limitations applicable to this action.
Accordingly, the trial court dismissed the case against Mr. Hobock for failure to comply
with Rule 3 and additionally dismissed the case against Appellee because Appellants
failed to establish liability against the alleged tortfeasor as required by Tennessee law.
Appellants thereafter filed a motion to reconsider, which the trial court denied.

                                      Issue Presented

       The sole issue, as we perceive it, is whether the trial court erred in dismissing the
case for failure to timely issue service of process, resulting in the expiration of the statute
of limitations.

                                    Standard of Review

       Because this case is centered on service of process and statute of limitations
issues, we will discuss the applicable standards of review in turn. Considering an appeal
from a trial court’s grant of a motion to dismiss for insufficiency of service of process,
we view all factual allegations in the complaint as true and review the trial court’s
conclusions of law de novo with no presumption of correctness. Tenn. R. App. P. 13(d);
Fisher v. Ankton, No. W2016-02089-COA-R3-CV, 2017 WL 3611035, at *3 (Tenn. Ct.
App. June 27, 2017) (citing Mid-South Indus., Inc. v. Martin Mach. & Tool, Inc., 342
S.W.3d 19 (Tenn. Ct. App. 2010)).

        Motions to dismiss are governed by Rule 12.02 of the Tennessee Rules of Civil
Procedure and may include motions based upon insufficient service of process or failure
to state a claim upon which relief may be granted. According to Rule 12.02: “If, on a
motion asserting the defense [of] failure to state a claim upon which relief can be granted,
matters outside the pleading are presented to and not excluded by the court, the motion
shall be treated as one for summary judgment[.]” Tenn. R. Civ. P. 12.02. However,
“even though the trial court consider[s] matters outside the pleading, the motion [is] still
properly treated as a motion to dismiss since in involves [the] issue[] of service of
process.” Milton v. Etezadi, No. E2012-00777-COA-R3-CV, 2013 WL 1870052 (Tenn.
Ct. App. May 3, 2013). In other words, when ruling on motions to dismiss regarding
service of process, “a trial court may properly consider matters outside the pleadings
without converting the motion to one for summary judgment.” Fisher, 2017 WL 3611035
at *3 (citing Milton, 2013 WL 1970052, at *3–*4).
                                            -3-
        The same is not true of motions to dismiss predicated on the expiration of the
statute of limitations as they may be properly raised as a motion to dismiss for failure to
state a claim upon which relief may be granted. See Young ex rel. Young v. Kennedy,
429 S.W.3d 536, 549 (Tenn. Ct. App. 2013) (citing Tenn. R. Civ. P. 12.02(6)) (holding
that a motion to dismiss based upon the expiration of the statute of limitations is properly
brought as a motion to dismiss for failure to state a claim upon which relief may be
granted). As such, motions to dismiss raising this defense may be converted to motions
for summary judgment where the trial court considers matters outside the pleadings.
Determining whether to grant or deny a motion for summary judgment is a matter of law,
therefore, the standard of review is de novo, with no presumption of correctness. Rye v.
Women’s Care Center of Memphis, MPLLC, 477 S.W.3d 235, 250 (Tenn. 2015). Thus,
we must make “make a fresh determination of whether the requirements of Rule 56 of the
Tennessee Rules of Civil Procedure have been satisfied.” Rye, 477 S.W.3d at 250 (citing
Estate of Brown, 402 S.W.3d 193, 198 (Tenn. 2013)).

       Summary judgment is generally granted “only when the moving party can
demonstrate that there is no genuine issue of material fact and that the movant is entitled
to judgment as a matter of law.” Tenn. R. Civ. P. 56.04; Cohen v. Didier, No. M2013-
01370-COA-R3-CV, 2014 WL 4102380 (Tenn. Ct. App. Aug. 19, 2014) (citing Hannan
v. Alltel Publ’g Co., 270 S.W.3d 1, 5 (Tenn. 2008)). Further, a summary judgment
motion is granted when “the facts and reasonable inferences from those facts would
permit a reasonable person to reach only one conclusion.” Cohen, 2014 WL 4102380, at
*4 (citing Dick Broad. Co. of Tenn. V. Oak Ridge FM., Inc., 395 S.W.3d 653, 671
(Tenn. 2013)). Although the trial court considered this case only through the lens of
Appellee’s motion to dismiss, we conclude that under either standard, the undisputed
facts establish that the trial court did not err in dismissing Appellants’ cause of action
against both Appellee and Mr. Hobock.

                                         Analysis

                                             I.

        The subject case focuses on the overlap among the service of process requirements
under Rule 3 of the Tennessee Rules of Civil Procedure, the applicable statutes of
limitations involving a motor vehicle accident where one party is an
underinsured/uninsured motorist, and Tennessee Code Annotated section 56-7-1206, the
uninsured/underinsured motorist direct action statute. We will begin by discussing the
applicable statutes of limitations.

       Under Tennessee law, a personal injury action must be commenced within one
year of the date the plaintiff’s cause of action accrued. Tenn. Code Ann. § 28-3-
104(a)(1)(A). However, actions on contracts that have not been expressly provided for
are afforded a six-year statute of limitations. See Tenn. Code Ann. § 28-3-109(a)(3);
                                           -4-
Bates v. Greene, No. W2016-01868-COA-R3-CV, 2017 WL 3206599, at *2 (Tenn. Ct.
App. July 27, 2017). In Bates, this Court reaffirmed the holding that a suit against an
uninsured motorist insurance carrier is ultimately an action in contract, giving rise to a
six-year statute of limitations rather than the one-year statute applicable to the claims for
personal injury against the tortfeasor. See generally Bates, 2017 WL 3206599, at *2
(quoting A.S. Klein, Annotation, Automobile Insurance: time limitations as to claims
based on uninsured motorist clause, 28 A.L.R. 3d 580 § 3) (“‘[D]espite the necessity that
the insured establish that a tort was committed by the uninsured motorist, and that injury
resulted, the action is nevertheless one based upon the insurance contract, on which the
liability of the insurer depends, and that the contract limitation period therefore
controls.’”).

       Despite the fact that claims against an uninsured motorist and an uninsured
motorist insurance carrier are governed by different statutes of limitations, the claims are
not unconnected. Rather, it is well-settled that there can be no legal liability established
against an uninsured motorist carrier without first properly commencing a claim against
the tortfeasor. Winters v. Estate of Jones, 932 S.W.2d 464, 465–66 (Tenn. Ct. App.
1996) (“A plaintiff who fails to establish legal liability against a defendant tortfeasor
cannot impose liability upon her uninsured motorist carrier for the acts of that same
tortfeasor.”)). Furthermore, “if the statute of limitations ha[s] run against the uninsured
motorist, a direct action [cannot be] maintained against the uninsured motorist carrier.”
Bates, 2017 WL 3206599, at *6 (citing Buck, 2003 WL 21170328, at *4). As such,
“‘when through inattention or neglect a plaintiff allows her cause of action against the
tortfeasor to lapse, she is precluded from obtaining a recovery from the insurer as well.’”
Liput v. Grinder, 405 S.W.3d 664, 671 (Tenn. Ct. App. 2013) (quoting Webb v. Werner,
163 S.W.3d 716 (Tenn. Ct. App. 2004)). Thus, to avail itself of the less stringent six-year
statute of limitations provided to uninsured motorist insurance carriers, a plaintiff must
first meet the requirement of properly commencing a suit against the tortfeasor. In other
words, Appellants must first commence a proper claim against Mr. Hobock before
invoking potential liability against the uninsured motorist insurance carrier.

        Turning to the subject case, it is undisputed that Appellants filed their complaint
on March 20, 2015. Because the accident allegedly occurred on March 21, 2014, the
complaint against Mr. Hobock was clearly filed within the applicable statute of
limitations. See Tenn. Code Ann. § 28-3-104(a)(1)(A). The filing alone, however, is not
sufficient to toll the statute of limitations. Rather a plaintiff must also comply with Rules
3 and 4 of the Tennessee Rules of Civil Procedure. See McNeary v. Baptist Memorial
Hosp., 360 S.W.3d 429, 436–37 (Tenn. Ct. App. 2011).

        Rule 3 of the Tennessee Rules of Civil Procedure “outlines the requirements for
commencing a lawsuit by timely filing a complaint and issuing process.” Id. It states, in
pertinent part,

                                            -5-
       All civil actions are commenced by filing a complaint with the clerk of the
       court. An action is commenced within the meaning of any statute of
       limitations upon such filing of a complaint, whether process be issued or
       not issued and whether process be returned served or unserved. If process
       remains unissued for 90 days or is not served within 90 days from issuance,
       regardless of the reason, the plaintiff cannot rely upon the original
       commencement to toll the running of the statute of limitations unless the
       plaintiff continues the action by obtaining issuance of new process within
       one year of the filing of the complaint.

Tenn. R. Civ. P. 3.01. Rule 4 of the Tennessee Rules of Civil Procedure describes the
requirements necessary to obtain proper service of process on defendants. See generally
Tenn. R. Civ. P. 4.01–4.09.

        Upon a plain reading of Rule 3, it provides that “an action is commenced with the
filing of a complaint, whether or not process is issued.” Stempa v. Walgreen Co., 70
S.W.3d 39, 42 (Tenn. Ct. App. 2001). “[T]he commencement of the lawsuit does not
hinge on the issuance of summons, at least not initially” for statute of limitations
purposes. Harris v. Marriot Intern., Inc., No. M1999-00096-COA-R3-CV, 2001 WL
378552, at *2 (Tenn. Ct. App. Apr. 17, 2001). Rule 3 cannot, however, be read in
isolation. Rather, Rules 3 and 4 of the Tennessee Rules of Civil Procedure, should be
read together because “[s]tanding alone [] Rule . . . 3 could be construed to mean that
filing a complaint alone is sufficient to commence an action.” McNeary, 360 S.W.3d at
439. Instead, the “Tennessee Rules of Civil Procedure 3 and 4 . . . also require[] service
of process.” Id. at 439. This Court has explained “that ‘the term “process” in Rule 3
refers to a summons, and the word “summons” in Rule 4 is the process in Rule 3.’” Id. at
437 (quoting Richards v. Newby, No. 20, 23583, 1991 WL 163541, * 3 (Tenn. Ct. App.
Aug. 27, 1991)). Finally, Rule 3’s use of the phrase “regardless of the reason” clearly
shows that the “reason” process was not issued is not considered by the court. Stempa,
70 S.W.3d at 43. Thus, pursuant to Rule 3, “a plaintiff can rely on the initial filing of a
complaint to toll the statute of limitations so long as process is issued within one year of
the filing of the complaint.” Id. at 44 (emphasis added).

       It is undisputed that Appellants did not attempt to have summonses issued to either
defendant until April 19, 2016—approximately thirteen months after they filed the
original complaint. Clearly, Appellants did not comply with Rule 3 by failing to have
any summons issued within one-year of filing the complaint.

        Despite this fatal flaw, Appellants make a somewhat skeletal argument that
“[s]ummons are often discussed as a function of the clerk of the court wherein the lawsuit
is filed.” See Tenn. R. Civ. P. 4.01 (“Upon the filing of the complaint, the clerk of the
court shall promptly issue the required summons and cause it, with necessary copies of
the complaint and summons, to be delivered for service to any person authorized to serve
                                          -6-
process.”) (emphasis added). As we perceive it, Appellants therefore argue that they
were not required to issue the summons to Mr. Hobock, but that the issuance was instead
the responsibility of the clerk. Respectfully, we disagree. First, we note that “where a
party fails to develop an argument in support of his or her contention or merely constructs
a skeletal argument, the issue is waived.” Sneed v. Bd. of Prof’l Responsibility of
Supreme Court, 301 S.W.3d 603, 615 (Tenn. 2010). In any event, we cannot agree that
the responsibility to issue summons fell to the clerk rather than Appellants. Rule 3 clearly
states that “[i]f process remains unissued for 90 days or is not served within 90 days from
issuance, regardless of the reason, the plaintiff cannot rely upon the original
commencement to toll the running of the statute of limitations.” Tenn. R. Civ. P. 3.01
(emphasis added). Thus, “regardless of the reason[,]” if process remains unissued after
filing a complaint, “‘the plaintiff cannot sit idly by when confronted with such a
situation.’” First Tennessee Bank, N.A. v. Dougherty, 963 S.W.2d 507 (Tenn. Ct. App.
1997) (quoting Adams v. Carter County Mem. Hosp., 548 S.W.2d 307, 309 (Tenn.1977).
Rather, the plaintiff must “‘apply for and obtain issuance of new process’” to toll the
applicable statute of limitations. Dougherty, 963 S.W.2d at 509 (quoting Adams, 548
S.W.2d at 309). Accordingly, Rule 3 places the burden on the Appellants, rather than the
clerk, to properly obtain issuance of process to toll the statute of limitations. This
argument is therefore, respectfully, without merit.

        Appellants also argue that they substantially complied with Rule 3 of the
Tennessee Rules of Civil Procedure, resulting in the statute of limitations being tolled.
Specifically, Appellants assert that substantial compliance was met because they: (1)
negotiated with the uninsured motorist insurance carrier prior to filing suit; and (2) issued
a summons to both Mr. Hobock and Appellee “near” the time set out in Rule 3.
Respectfully, we cannot agree that actual notice or “near” compliance is sufficient to toll
the statute of limitations in this case.

       It is well-settled that the Tennessee Rules of Civil Procedure function as laws of
the state, thus, plaintiffs must “strictly comply [with] . . . the Tennessee Rules of Civil
Procedure.” See Watson v. Garza, 316 S.W.3d 589, 593 (Tenn. Ct. App. 2008); Wallace
v. Wallace, No. 01A01-9512-CH-00579, 1996 WL 411627, at *2 (Tenn. Ct. App. July
24, 1996)(emphasis added). Moreover, this Court has found “nothing in Rule 3 to
suggest that substantial compliance satisfie[s] the terms of the rule.” Slone v. Mitchell,
205 S.W.3d 469, 473 (Tenn. Ct. App. 2005). Furthermore, Tennessee courts “have
repeatedly held that actual notice of the lawsuit is not a substitute for service of process
where it is required by the Rules of Civil Procedure.” Krogman v. Goodall, No. M2016-
01292-COA-R3-CV, 2017 WL 3769380, at *5 (Tenn. Ct. App. Aug. 29, 2017) (citing
Frye v. Blue Ridge Neuroscience Ctr., 70 S.W.3d 710, 715 (Tenn. 2002); see also City
of Oak Ridge v. Levitt, 493 S.W.3d 492, 502 (Tenn. Ct. App. 2015); In re Beckwith
Church of Christ, No. M2015-00085-COA-R3-CV, 2016 WL 5385853, at *4 (Tenn. Ct.
App. Sep. 23, 2016); Regions Bank v. Sandford, No. M2015-02215-COA-R3-CV, 2016
WL 6778188, at *2 (Tenn. Ct. App. Nov. 16, 2016).
                                             -7-
        Rule 3 “imposes a strict one year time frame in which process must be issued or
re-issued to toll the statute of limitations.” Clark v. McClung, No. M2003-00552-COA-
R3-CV, 2003 WL 22994304, at *5 (Tenn. Ct. App. Dec. 17, 2003) (citing Stempa, 70
S.W.3d at 41); Tillman v. Haffey, 63 S.W.3d 367 (Tenn. Ct. App.2001)). Consequently,
this Court has previously held that dismissal of a claim is proper where the plaintiff
allowed the statute of limitations to run by failure to strictly comply with Rule 3 and 4 of
the Tennessee Rules of Civil Procedure. See, e.g., Liput v. Grinder, 405 S.W.3d 664, 673
(Tenn. Ct. App. 2013); McNeary, 360 S.W.3d at 439; Clark v. McClung, 2003 WL
22994304, at *5; Webb v. Werner, 163 S.W.3d 716, 721 (Tenn. Ct. App. 2004); Ballard
v. Ardenhani, 901 S.W.2d 369, 371 (Tenn. Ct. App. 1995). As such, Appellants were
required to have a summons issued to Mr. Hobock within one-year of the filing of their
complaint, i.e., on or before March 20, 2016. Appellants did not even attempt to have a
summons issued until thirteen months after filing their complaint; therefore, they did not
strictly comply with the Rules of Tennessee Civil Procedure and consequently allowed
their claim against Mr. Hobock to lapse. Without a proper claim against Mr. Hobock,
Appellants claim against Appellee must fail. See Winters, 932 S.W.2d at 465–66.

                                                II.

       Although Appellants failed to comply with Rules 3 and 4 of the Tennessee Rules
of Civil Procedure, they argue that they were relieved from strictly complying with Rule
3 by Tennessee Code Annotated section 56-7-1206 (“Uninsured Motorist Statute”),
which Appellants argue supersedes the Tennessee Rules of Civil Procedure.

      Appellants center their arguments around Tennessee Code Annotated section 56-
7-1205(d), which states in pertinent part:

          In the event that service of process against the uninsured motorist, which
          was issued to the motorist’s last known address, is returned by the
          sheriff or other process server marked, “Not to be found in my county,”
          or words to that effect, or if service of process is being made upon the
          secretary of state for a nonresident uninsured motorist and the registered
          notice to the last known address is returned without service on the
          uninsured motorist, the service of process against the uninsured motorist
          carrier, pursuant to this section, shall be sufficient for the court to
          require the insurer to proceed as if it is the only defendant in the case.

Tenn. Code Ann. § 56-7-1206(d). The Tennessee Supreme Court explained the General
Assembly’s purpose in adding Tennessee Code Annotated section 56-7-1206(d) stating:

       [W]hen the language of § 56-7-1206(d) is read in light of . . . the bill’s
       legislative history, it is beyond question that in enacting the statute the
       legislature intended that a plaintiff be allowed to sue the uninsured motorist
                                              -8-
       carrier directly if he is unable to obtain service of process over the
       uninsured motorist defendant.

Brewer v. Richardson, 893 S.W.2d 935, 938 (Tenn. 1995). Therefore, Appellants argue
that because Mr. Hobock “was not found for service of process purposes,” as Mr. Hobock
was deceased and “not available for service of process with respect to this law suit,” they
fully complied with the Uninsured Motorist Statute and can proceed in a direct action
against Appellee, as their own uninsured motorist insurance carrier.

        We agree that in certain instances the Uninsured Motorist Statute relaxes the
stringent requirements for service of process on uninsured motorists. In order to rely on
this relaxed procedure, we have outlined two conditions required to trigger the statute: (1)
“service of process upon the motorist sought to be charged is returned ‘Not to be
found[]’”; and (2) proper service of process on the uninsured motorist carrier pursuant to
the guidelines of the statute. Lady v. Kregger, 747 S.W.2d 342, 344 (Tenn. Ct. App.
1987). Once the statute is triggered, plaintiffs may “by-pass the [] Rule 3 requirement that
new process be issued every six months or the action be refiled yearly.” Id. at 345
(emphasis added). Because Appellants issued a summons to Mr. Hobock that was
returned “Not to be found,” Appellants assert that they were excused from complying
with Rule 3 and that their claim should not have been dismissed as untimely.

        We concede that the record on appeal does contain a belatedly issued summons
and a return indicating that Mr. Hobock was not to be found. As such, this case can be
distinguished from those cases where the plaintiff made no effort to serve the defendant
tortfeasor, timely or otherwise. See Liput, 405 S.W.3d at 675–76 (Tenn. Ct. App. 2013)
(holding that section 56-7-1206(d) was not triggered where the summons issued to the
defendant tortfeasor was not served on the tortfeasor nor was it returned “not to be
found”). Still, we are reluctant to conclude that Appellants complied with section 56-7-
106(d) when their first effort to both cause to issue and attempt to serve a summons
occurs after their claim against the tortfeasor has already expired by virtue the their
complete failure to even attempt to comply with Rule 3. As previously discussed, this
Court has held that where “the statute of limitations ha[s] run against the uninsured
motorist,” even “a direct action [cannot be] maintained against the uninsured motorist
carrier.” Bates, 2017 WL 3206599, at *6 (citing Buck, 2003 WL 21170328, at *4).
Indeed, our research has revealed that in every case in which this Court has allowed the
plaintiff to proceed under the direct action procedure outlined by section 56-7-1206(d),
the plaintiff at the very least issued a summons to the tortfeasor within one-year of the
filing of the complaint. See Brewer v. Richardson, 893 S.W.2d 935, 936, 939 (Tenn.
1995) (allowing the plaintiff to rely on section 56-7-1206(d) where a summons was
issued and returned “not to be found” less than one month after the filing of the
complaint); Bates v. Greene, No. W2016-01868-COA-R3-CV, 2017 WL 3206599, at *2
(Tenn. Ct. App. July 27, 2017) (allowing the plaintiff to rely on section 56-7-1206(d)
where a summons was issued and returned not to be found within one-year of the filing of
                                            -9-
the complaint); Kirby v. Wooley, No. E2008-00916-COA-R3-CV, 2009 WL 499539, at
*7 (Tenn. Ct. App. Feb. 27, 2009) (holding that the plaintiffs met the requirements of
section 56-7-1206(d) because immediately following the filing of the complaint, they
issued process to the out-of-state defendant tortfeasor through the Secretary of State,
which was returned indicating that the defendant was not to be found); Fagg v. Buettner,
No. M2007-02748-COA-R3-CV, 2008 WL 4876535, at *4 (Tenn. Ct. App. Nov. 10,
2008) (allowing reliance on the direct action procedure where a summons was issued to
the defendant tortfeasor and returned not to be found within one-year of the filing of the
complaint); Buck v. Scalf, No. M2002-00620-COA-R3-CV, 2003 WL 21170328, at *3
(Tenn. Ct. App. May 20, 2003) (noting that service of process was timely served on the
defendant motorists); Lady v. Kregger, 747 S.W.2d 342, 344 (Tenn. Ct. App. 1987); (“As
service of process had been returned ‘not to be found’ on the motorists sought to be
charged November 17, 1985 [less than five months after the filing of the complaint], the
Plaintiffs had thus perfected their action against Transamerica as uninsured motorist
carrier by complying with the conditions of T.C.A. § 56-7-1206.”); see also Little v. State
Farm Mut. Ins. Co., 784 S.W.2d 928, 929 (Tenn. Ct. App. 1989) (indicating that service
on the defendant tortfeasor was returned “unable to locate,” but failing to give exact dates
regarding the filing of the complaint or the date of attempted service). Indeed, while this
Court has repeatedly held that compliance with section 56-7-1206(d) relieves the plaintiff
of the requirement to seek reissuance of a summons, we have never held that the direct
action procedure eliminates the requirement that the plaintiff at least cause an initial
summons to be issued within one year of the filing of the complaint. See Kirby, 2009 WL
499539, at *7 (holding that Rule 3’s requirements that process be reissued is suspended
by operation of section 56-7-1206(d)); Fagg, 2008 WL 4876535, at *4 (holding that once
the plaintiff caused a summons to issue to the defendant’s last known address and the
summons was returned not to be found, the plaintiff’s diligent effort to serve the
defendant tortfeasor excused the plaintiff from Rule 3’s requirement that the plaintiff
“continue to issue service of process in order to proceed against the uninsured motorist
carrier); Little, 784 S.W.2d at 929 (“The construction urged upon us by defendant would
hold a plaintiff hostage to the requirement of obtaining service on the uninsured motorist
or reissuing process from time to time indefinitely, which was not the intention of the
legislature.”); Lady, 747 S.W.2d at 345 (“[A] literal interpretation of T.C.A. § 56-7-
1206(e) allows plaintiffs to by-pass the T.R.C.P. Rule 3 requirement that new process be
issued every six months or the action be refiled yearly”). In our view, once the statute of
limitations has lapsed on the plaintiff’s claim against the tortfeasor, any subsequent
action to bring the uninsured motorist insurance carrier into the lawsuit by virtue of
section 56-7-1206(d) could be considered a nullity.4

      This interpretation finds support in this Court’s Opinion in Webb v. Werner, 163
S.W.3d 716, 721 (Tenn. Ct. App. 2004). In Webb, the plaintiff filed suit against the

        4
          This rule is provided, of course, that the uninsured motorist carrier timely raises this defense as
required by Tennessee law.
                                                   - 10 -
defendant tortfeasor and immediately issued summons to the tortfeasor at a foreign
address that had been provided to the police at the time of the car accident. Id. at 717.
The summons was never sent to that address and after a single attempt to serve it in
person in Tennessee, the summons was retained by plaintiff’s counsel. Id. The copy of
the summons included in the record contained an undated hand-written notation that the
plaintiff’s counsel was “unable to locate” the defendant tortfeasor. Over a year passed
before an alias summons was issued and returned unserved and marked “Unbekannt,
Inconnu, Sconosciuto.” Id.5 The plaintiff’s uninsured motorist insurance carrier later filed
a motion for summary judgment, arguing that because the claim against the tortfeasor had
lapsed, it could not be held liable. Id. at 718. The trial court granted the motion with
regard to the plaintiff’s claim for personal injuries.

        On appeal, the plaintiff argued that the trial court erred in dismissing his claim
because he complied with the uninsured motorist direct action statute by issuing the
initial summons, which plaintiff asserted was unable to be served because the defendant
tortfeasor was not to be found. Id. at 720. In support, the plaintiff filed an affidavit from
his counsel detailing the effort to serve the initial summons. Id.

      This Court disagreed holding that a plaintiff attempting to utilize the direct action
procedure under section 56-7-1206(d) must exercise due diligence to locate and serve the
defendant tortfeasor. Quoting an earlier case, the Court noted:

       [W]e believe the statute requires a more diligent effort on the plaintiff’s
       part to preserve her rights, and the rights of her insurer, against the
       tortfeasor . . . [T]he requirement of service upon the tortfeasor is not
       imposed on the plaintiff as an empty formality, but as a practical means of
       maintaining the insurer’s right to recover from the responsible party, once it
       has paid the policyholder . . . [.]

Id. at 720 (quoting Winters, 932 S.W.2d at 465–66). The Webb Court further noted that
“Tennessee courts have consistently imposed a requirement of due diligence in
attempting to locate and serve process on a defendant in cases such as the present one.”
Webb, 163 S.W.3d at 720 (quoting cases). As such, this Court concluded that:

       [W]hile Tenn. Code Ann. § 56-7-1206(d) allows a plaintiff to proceed
       directly against an uninsured motorist carrier under certain circumstances
       even if the uninsured motorist is never successfully served with process,
       see Brewer v. Richardson, 893 S.W.2d 935 (Tenn.1995), a plaintiff is still
       required to make a duly diligent effort to serve process on the uninsured
       motorist, and when this diligent effort is lacking and an unreasonable


       5
           The Court did not provide a translation for the notation. Id. at 717 n.2.
                                                    - 11 -
        amount of time has passed, a plaintiff cannot use the uninsured motorist
        statute to avoid the requirements of [Rule] 3.

Webb, 163 S.W.3d at 720–21.6 Applying this rule to the facts in Webb, this Court
concluded that the plaintiff failed to establish due diligence in attempting to serve the
defendant tortfeasor because the plaintiff made minimal attempts to serve the summons
and made no effort to deliver the initial summons to the defendant tortfeasor’s last known
address.

         Applying the holding in Webb to the facts in this case is somewhat problematic.
Importantly, this Court’s decision in Webb focused almost exclusively on the service of
the summons initially issued, rather than the alias summons that was issued beyond one-
year from both the filing of the complaint and the issuance of the initial summons. See id.
at 720–21 (discussing plaintiff’s counsel’s efforts to serve the initial summons). Indeed,
when discussing the alias summons, we noted that the notation contained on that
summons was irrelevant to the issues presented in the case. Id. at 717 n.2. As such, the
Webb decision could be interpreted to mean that only the summons that was timely
issued and attempted to be served in compliance with Rule 3’s terms is sufficient to
trigger the direct action procedure outlined in section 56-7-1206(d). Under that
interpretation, Appellants’ action in issuing their first summons to Mr. Hobock well
beyond one-year from the time of the filing of their complaint is inadequate to trigger the
direct action procedure necessary to maintain this action against Appellee.

        Still, the Webb Court did not affirm the trial court’s dismissal of the complaint on
that basis, but instead because the plaintiff failed to exercise due diligence throughout the
proceedings to locate and serve the defendant tortfeasor. See id. at 721 (considering the
plaintiff’s efforts in the time between the issuance of the initial summons and the
issuance of the alias summons). As such, the Webb decision could be interpreted to hold
that a summons issued after the expiration of the personal injury statute of limitations
may nevertheless be sufficient to trigger the direct action procedure where the plaintiff

        6
           In a more recent unreported case, this Court questioned the holding in Webb and asserted that
the due diligence requirement outlined in Webb applied to the plaintiff’s efforts to comply with section
56-7-1206(d) and (e), not necessarily with the strict requirements of Rule 3. Kirby, 2009 WL 499539, at
*6 (indicating that due diligence was not met in Webb not because of the delay in attempting service, but
because the plaintiff failed to attempt to serve the defendant tortfeasor at his last known address, as
required by the plain language of section 56-7-1206(d)). In Kirby, we held that the due diligence
requirement was met because, at the time of the filing of the lawsuit, the plaintiff caused a summons to be
issued to the defendant tortfeasor at his last known address, which was returned not to be found. Id. at *7.
As such, the facts in this case are not analogous. In addition, other panels of this Court have considered
the plaintiff’s due diligence in attempting to serve the defendant tortfeasor. See Fagg, 2008 WL 4876535,
at *4 (concluding that due diligence was met where, concurrent with the filing of the complaint, the
plaintiff caused a summons to issue to the defendant tortfeasor’s last known address, which was returned
not to be found, and thereafter attempted twice more to effectuate service on the defendant tortfeasor).
                                                  - 12 -
exercised due diligence under the circumstances. Even under this interpretation, however,
Appellants’ claim must fail. Here, it is undisputed that Appellants failed to not only
attempt to serve Mr. Hobock within the year following the filing of the complaint,
Appellants also failed to even issue a summons during this time. Once a summons was
issued, it was returned by the private process server after just two days, with the notation
that Mr. Hobock was not to be found. Moreover, the record on appeal contains no
affidavits from Appellants or their counsel concerning their efforts to locate and serve
Mr. Hobock during the intervening thirteen months. Thus, even assuming arguendo, that
the issuance of a summons beyond one-year may be sufficient to allow application of
section 56-7-1206(d) direct action procedure, Appellants failed to show the due diligence
required to rely on the statute. Indeed, the cases relied upon by Appellants to support
their interpretation of section 56-7-1206(d) as completely superseding the requirements
of Rule 3 are inapposite to the case-at-bar because the plaintiff in those cases actually
caused a timely summons to issue, and, in fact, attempted to serve the summons on the
defendant tortfeasor within one-year of the filing of the complaint. See, e.g., Brewer, 893
S.W.2d at 939 (allowing reliance on the direct action procedure where a summons was
issued and returned within a month of the filing of the complaint); Lady, 747 S.W.2d 342
(allowing the plaintiff to rely on section 56-7-1206(d) where a summons was issued and
returned not to be found within one-year of the filing of the complaint); Fagg, 2008 WL
4876535, at 4 (Tenn. Ct. App. Nov. 10, 2008) (same); Kirby, 2009 WL 499539 (same). In
those cases, unlike in this case, the plaintiff exercised due diligence to locate and serve
the defendant tortfeasor. Appellants in this case exhibited no similar effort.

        In sum, Appellants did not attempt to issue a summons to either defendant until
after the statute of limitations on Appellants’ claim against Mr. Hobock had already
expired. Because the Appellants failed to have process issued to Mr. Hobock within the
timeline set out in Rule 3 of the Tennessee Rules of Civil Procedure, the filing of their
complaint was insufficient to toll the statute of limitations on that claim, and Appellants’
claim against Mr. Hobock is now barred by the applicable statute of limitations. Nothing
in the record establishes that Appellants exerted due diligence in an effort to locate and
serve Mr. Hobock, even prior to his death.7 Because Appellants failed to exercise due
diligence to locate and serve Mr. Hobock, they may not rely on the direct action
procedure available through Tennessee Code Annotated section 56-7-1205(d). See Webb,
163 S.W.3d at 720–21. Where the direct action procedure is unavailable, the lapse of a
plaintiff’s claim against the tortfeasor is likewise fatal to any claim against the plaintiff’s
own uninsured motorist carrier. See Winters, 932 S.W.2d at 465–66. The trial court
therefore did not err in dismissing this case in its totality.


        7
          Death alone is insufficient to trigger application of section 56-7-1206(d). See Liput, 405 S.W.3d
at 675–76. In Liput, despite fact that the defendant tortfeasor had died, his death alone was insufficient to
trigger the direct action procedure outlined in section 56-7-1206(d) where there was no attempt to serve
the tortfeasor, nor was any summons returned as “Not to be found.” Id.
                                                   - 13 -
                                      Conclusion

        Accordingly, the trial court’s judgment is affirmed, and this cause is remanded to
the trial court for further proceedings as are necessary and consistent with this Opinion.
Costs of this appeal are taxed to Appellants, Annie Davis and William Davis, and their
surety.



                                                   _________________________________
                                                   J. STEVEN STAFFORD, JUDGE




                                          - 14 -